Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 12/21/2020 in which claims 1-19 were presented for examination.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  claim 1, line 1 change “for the helmet” to –of the helmet--. Claim 16, lines 1-3 delete the quotations ().  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter. It is suggested to change “covers” in line 4 to –configured to cover--.
Claims 17-18 are rejected because they depend directly or indirectly on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub. No. 2018/0103710 A1).

Regarding claim 1, Kim et al. “Kim” discloses a front cover for a helmet (100, 200, 300) connectable (capable to connect) to a shell (1) for the helmet for covering (capable) an upper side, a rear side, and two sides of the head of a wearer so as to protect the upper side, the rear side, and two sides of the head of the wearer (when worn), the front cover (100, 200, 300) comprising: 
a jaw protection portion (300) configured (capable) to protect the wearer's jaw when the front cover is connected to the shell (when worn on the head of the wearer); and 
a jaw mediation portion (500) connected to the jaw protection portion (See Fig. 4 when assembled) and configured (capable) to serve to mediate the jaw protection portion and the shell by being connected to the shell, 
wherein, when the jaw protection portion (300) is connected to the shell by the jaw mediation portion (500), the jaw protection portion is rotatable based on the shell (See Figs. 9-10).

Regarding claim 2, Kim discloses a front cover for a helmet wherein the jaw mediation portion (500) is rotatably connected to the jaw protection portion (See Figs. 9-10).

Regarding claim 3, Kim discloses a front cover for a helmet wherein the jaw mediation portion (500) is connected to at least one end of both ends of the jaw protection portion (See Fig. 4 when assembled) so as to protrude from an inner surface of the end of the jaw protection portion (300) (as clearly shown in Fig. 4 wherein the inner surface is the surface facing the wearer when worn).

Regarding claim 4, Kim discloses a front cover for a helmet further comprising a shield portion (200) connected to the jaw protection portion (See Fig. 4) so that, when the front cover is connected to the shell, the wearer's eyes are allowed to be protected (when worn because the shield covers the eyes area of the wearer when worn), wherein the shield portion (200) is detachably attached to the jaw protection portion (300) (when detached by removing the pins 50, 52).

Regarding claim 11, Kim discloses a front cover for a helmet wherein the jaw mediation portion (500) comprises a locking recess portion (506) formed by part of a side surface of the jaw mediation portion being recessed (See Fig. 5), the recitation “so that, when the front cover is connected to the shell, a shell locking portion provided by the shell is inserted so that the front cover is prevented from being separated from the shell” is considered as functional. The device of the prior art is fully capable to perform the claimed function.

Regarding claim 16, Kim discloses a shell (1) for a helmet to which a front cover for the helmet (100, 200, 300) wherein the front cover comprises a jaw protection portion (300) allowing (capable) the jaw of a wearer to be protected and a jaw mediation portion (500) connected to the jaw protection portion (300) is detachably attached (when the pins 50, 52 are removed) and which covers an upper side, a rear side, and two sides of the head of the wearer so as to protect the upper side, the rear side, and two sides of the head of the wearer (when worn on the head of the wearer), the shell (1) comprising: 
a shell body portion (which is the part covering the head of the wearer when worn) configured (capable) to provide a certain space inside (which is the cavity receiving the head of the wearer when worn) and communication with the outside so that the upper side, the rear side, and two sides of the head of the wearer are covered (when worn); 
a shell mediation portion (5) that is connected to the shell body portion (See Fig. 4) and connectable (capable to connect) to the jaw mediation portion (See Fig. 4); and 
a shell locking portion (506) that is connected to the jaw mediation portion (500 as shown in Fig. 5), the recitation “so as to prevent the jaw mediation portion from being moved in a second direction that is opposite to a first direction and to prevent the jaw mediation portion from being separated from the shell mediation portion when the jaw mediation portion is moved in the first direction and connected to the shell mediation portion” is considered as functional, the device of the prior art is fully capable to perform the claimed function.

Regarding claim 19, Kim et al. “Kim” discloses a helmet (See Fig. 2) comprising: 
a shell body portion (1) configured (capable) to provide a certain space inside (which is the cavity the receives the head of the wearer when the helmet is worn) and communication with the outside so that the upper side, the rear side, and two sides of the head of the wearer are covered (when worn); 
a shell mediation portion (5) connected to the shell body portion (See Fig. 4); 
a jaw protection portion (300) allowing (capable) the jaw of the wearer to be protected (when worn); and 
a jaw mediation portion (500) connected to the jaw protection portion (300 as shown in Fig. 4 when assembled), connected to the shell mediation portion (5 as shown in Fig. 4 when assembled) and configured (capable) to connect the jaw protection portion and the shell mediation portion (See Fig. 4), 
wherein the jaw mediation portion (500) is rotatably connected to the jaw protection portion (300 as shown in Figs. 9-10) so that the jaw protection portion is rotatable with respect to the shell body portion (See Figs. 9-10).

Allowable Subject Matter
Claim 5, 13 and 17 are allowed. Claims 6-10, 14-15 and 18 are allowed because they depend directly or indirectly on allowed claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732